      Case 1:19-cv-11245-LGS-SLC Document 188 Filed 08/13/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MERCEDES LIRIANO, et al.,

                             Plaintiffs,

       -v-
                                                       CIVIL ACTION NO.: 19 Civ. 11245 (LGS) (SLC)


NEW YORK CITY DEPARTMENT OF EDUCATION
                                                                           ORDER
and PATRICIA CATANIA, jointly and severally,

                             Defendants.


SARAH L. CAVE, United States Magistrate Judge.


       Pursuant to the status conference held today, August 13, 2021, the Court orders as

follows:


   1. By separate Order the Court will set forth the ESI Protocol Between Plaintiffs and

       Defendant Catania (the “Catania ESI Protocol”). The Catania ESI Protocol is adopted

       subject to amendment by, and without prejudice to, any Court ruling concerning

       Defendant Catania’s anticipated motion for a protective order concerning the search of

       her personal Gmail account and two Samsung telephones (see ECF No. 186).

   2. The parties shall promptly meet and confer concerning the remaining discovery

       deadlines, particularly the deadlines for the completion of fact and expert discovery (the

       “Remaining Discovery Deadlines”). By Friday, August 27, 2021, the parties shall file a joint

       proposal concerning the Remaining Discovery Deadlines. In the event the parties are

       unable to agree, they may separately set forth their proposals for the Remaining
Case 1:19-cv-11245-LGS-SLC Document 188 Filed 08/13/21 Page 2 of 2

 Discovery Deadlines within a single submission to the Court. The submission shall be no

 longer than three pages.

 Dated:        New York, New York
               August 13, 2021

                                            SO ORDERED.



                                            _________________________
                                            SARAH L. CAVE
                                            United States Magistrate Judge




                                        2
